DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 9/12/2022 to the non-final Office action of 8/23/2022 is acknowledged. The Office action on currently pending claims 1-7, 9-15, 17-22, and 24 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-7, 9-15, 17-22, and 24, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The independent claims 1, 10, and 18 recite that “the liquid level sensor is disposed outside the auxiliary tank”. However, the disclosure does not provide any explanation regarding the way the liquid level sensor would operate while being positioned outside of the tank. The specification neither discloses enough information, nor provides any directions for one of the ordinary skill in the relevant arts on how said level sensor is implemented. The specification recites only generic statements (e.g., see par. [0013] - “ a liquid level sensor, which is disposed at the auxiliary tank”, or par. [0037] - “there is no need to dispose any liquid level sensor in the main tank 110”, etc.) and the figures lack any flow charts, algorithms, electrical schematics, etc. Specifically, analyzing the Wands factors, (regarding the “breadth of the claims”) the claims, as explained above are not enabled by the corresponding sections of the specification. 
	Regarding the “nature of the invention”, the “state of the prior art”, and the “level of predictability in the art”, the present invention is from the art of highly technical nature that is pertained to specific liquid level sensors positioned outside of the vessels with  liquids which level is to be measured, and which evidently employ some kind of remote level detection, thus rendering the level of predictability in the art to be low. 
Furthermore, (regarding the “level of one of the ordinary skill”) the present invention is directed to a the immersion cooling arrangement, while the liquid level sensor is directed to the field of endeavor pertained to the measuring devices for remote liquid level monitoring.  Therefore, there is a high likelihood that a person of the ordinary skill in the field of cooling arrangements would possess less than ordinary skill in the field of liquid level sensors (specifically remote level sensors), and consequently, will not be able to make or use the present invention without undue experimentation.
Furthermore, (regarding the “amount of direction provided by the inventor”) the aforementioned portions of the present specification do not provide any considerable direction and guidance since they, as explained above, only in generic terms describe the “liquid level sensor, which is disposed at the auxiliary tank” (e.g., see par. [0013], [0037]).
Furthermore, (regarding the “existence of working examples”) there is no mentioning of any working examples in the current record.
In view of the above, after considering all of the Wands factors as explained above, the Office has concluded that the quantity of experimentation needed to practice the full scope of said claims 1, 10, and 18, based on the content of the current disclosure, will be undue. See In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. Therefore, one of the ordinary skill in the relevant art would not have been able to make and use the invention without undue experimentation. 
	All claims dependent from the aforementioned independent claims 1, 10, and 18 have been also rejected, since they inherit the aforementioned problems of the independent claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12, 14-16, 18-19, and 21-24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over CN 110290677 to Lin et al. (hereafter “Lin”, cited in IDS) in view of US 8, 899, 558 to Choi, or alternatively, over Lin-Choi combination in view of US 2019/0090383 to Tufty et al. (hereafter “Tufty”, cited in IDS).
Regarding claims 1 and 10, Lin discloses (Fig. 1-3 and English translation of record) an electronic apparatus, comprising: at least one heat generating component (disposed in the area  (102)); and an immersion cooling system, comprising: a main tank ((10), (102)), adapted to contain a heat dissipation medium, wherein the at least one heat generating component is disposed in the main tank to be immersed in the heat dissipation medium (Fig. 1, 3); and a liquid amount adjusting module (90, 101), comprising an auxiliary tank (101), a liquid level sensor (90)  and a pump (par. [0067]), wherein the auxiliary tank is adjacent to the main tank (Fig. 3), the heat dissipation medium in the main tank is adapted to be overflowed into the auxiliary tank ((101), par. [0067]), and the pump is adapted to drive the heat dissipation medium in the auxiliary tank to flow into the main tank (par. [0067]), the liquid level sensor (90) is disposed at the auxiliary tank (101), (Fig. 3).

Regarding claim 18, Lin discloses (Fig. 1-3 and English translation of record): a liquid level adjusting module ((90), (101)), adapted for an immersion cooling system, wherein the immersion cooling system comprises a main tank ((10), (102)), the main tank is adapted to contain a heat dissipation medium, and the liquid level adjusting module comprises: an auxiliary tank (101), adjacent to the main tank; and a pump (par. [0067]), wherein the pump drives the heat dissipation medium in the auxiliary tank (101) to refill the main tank, in order to adjust a liquid level of the heat dissipation medium in the main tank (par. [0067], [0069], [0071], claim 10); and a liquid level sensor (90) disposed at the auxiliary tank (101), (Fig. 3).
Regarding claims 1, 10, and 18, Lin does not disclose that the pump is disposed in the auxiliary tank and that the liquid level sensor is disposed outside the auxiliary tank.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have disposed the pump at any suitable location along the cooling loop, including in the auxiliary tank as claimed, in order to reduce number of components and simplify assembly (i.e., the tank and pump will be one module), since such a modification would have involved a mere repositioning of the pump while the pump would perform the same function. It has been held that a finding of obviousness is appropriate when a court is presented with inventions that merely rearrange old elements in new combination with each element performing the same function it performed in the prior art. Such a finding must be made even if the new combination produces a more striking result than the old elements would produce functioning individually. See St. Regis Paper Co. v. Bemis Co., Inc., 549 F. 2d 833, 838, 193 USPQ 8, 11. See also In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (“rearranging parts of an invention involves only routine skill in the art”).
Furthermore, Choi discloses the liquid level sensor (100) disposed outside the tank (300) thereby achieving a simpler structure of a heat exchanger and simpler configuration of the assembly (col. 1, ll. 51-54; col. 7, ll. 25-27).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modified to Lin by disposing the liquid level sensor outside the auxiliary tank, as taught by Choi, for the benefits of achieving a simpler structure and configuration of the apparatus (Choi, col. 1, ll. 51-54; col. 7, ll. 25-27). Also, the additional benefits would be that it can be prevented that boiling and fluctuating of the heat dissipation medium in the tank due to the high temperature of the heat generating components would result in inaccurate liquid level sensing. Also, All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Alternatively, Tufty discloses an immersion cooling arrangement for electronic devices (Fig. 1), wherein a pump (22) is disposed in the tank (12).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have disposed the pump at any suitable location along the cooling loop in Lin or Lin-Choi combination, including in the auxiliary tank as claimed, as taught by Tufty, in order to reduce number of components and simplify assembly (i.e., the tank and pump will be one module). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 2, 3, and 11, Lin discloses that a capacity of the auxiliary tank (101) is smaller than a capacity of the main tank ((10), (102)) and is not smaller than a volume of the at least one heat generating component (Fig. 1-3). 
Alternatively, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any optimal volume of the auxiliary tank in Lin as modified, including as claimed, in order to achieve desired cooling level adjustment characteristics and cooling efficiency, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 4, 12, and 19, Lin as modified discloses that the pump (22) is disposed at a bottom in the auxiliary tank (12), (Tufty, Fig. 1).
Regarding claims 6, 14, and 21, Lin as modified discloses that the liquid amount adjusting module comprises a filter (54), the filter (54) is connected to the pump (22), and the pump (22) is adapted to drive 25the heat dissipation medium in the auxiliary tank to flow into the main tank through the filter (54), (Tufty, Fig. 1).
Regarding claims 7, 15, and 22, Lin as modified discloses (in reference to Tufty): a pressure sensor (304) used to govern the operation of the pump (22) to satisfy a min/max set of pressure limits (par. [0080]), but does not disclose that the liquid amount adjusting File: 105138usf module comprises a pressure gauge, and the pressure gauge is connected to the pump.
However, the official notice is taken that the liquid pressure gauges have been notoriously known and widely used in related arts before the effective filing date of the claimed invention in order to allow users to know the pressure level1.
Accordingly, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modify to Lin-Tufty-Choi combination by providing the liquid amount adjusting File: 105138usf module with a pressure gauge connected to the pump in order to allow users to know the pressure level and inform them whether the pump is operating normally. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 24, Lin discloses a pipeline (30, 40, 50), wherein the pipeline is connected to the pump and extended toward the main tank ((10, (102)), and the pump drives the heat dissipation medium in the auxiliary tank (101) to refill the main tank through the pipeline (Fig. 3; par. [0067], [0069], [0071], claim 10). Also, see Fig. 1 of Tufty for the pipelines (28), (26), etc.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Choi in view of Tufty, or alternatively, over Lin-Choi in view of Tufty and further in view of US 2015/ 0062806 to Shelnutt et al. (hereafter “Shelnutt”).
Regarding claims 9 and 17, Linn as modified discloses (Fig. 2 and 3 of Linn) that the immersion cooling system comprises a condensation structure (top wall of the housing (10)), the condensation structure is disposed above the main tank (102), the heat dissipation medium in a liquid state is adapted to vaporize into the heat dissipation medium in a gaseous state with a heat energy of the at least one heat generating component (inherently), the heat dissipation medium in the gaseous state condenses into the heat dissipation medium in the liquid state on the condensation structure when flowing to the condensation structure (inherently, since the temperature of the housing (10) is lower than heated cooling liquid), and the heat dissipation medium in the liquid state which condenses on the condensation structure falls back into the heat dissipation medium in the liquid state in the main tank (102) by gravity (inherently).
Alternatively, Shelnutt discloses (Fig. 4) that the immersion cooling system comprises a condensation structure (460), the condensation structure is disposed above the main tank (402), the heat dissipation medium (412) in a liquid state is adapted to vaporize into the heat dissipation medium in a gaseous state (422)  with a heat energy of the at least one heat generating component (125, 200), the heat dissipation medium in the gaseous state condenses into the heat dissipation medium in the liquid state (462) on the condensation structure (460) when flowing to the condensation structure, and the heat dissipation medium in the liquid state (462) which condenses on the condensation structure (460) falls back into the heat dissipation medium in the liquid state (412) in the main tank (via the liquid collection system (440)) by gravity (par. [0073]-[0074]).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modify to Lin-Choi or to Lin-Choi-Tufty combinations according to the teachings of Shelnutt so the combination would have: a condensation structure, wherein the condensation structure is disposed above the main tank, the heat dissipation medium in a liquid state is adapted to vaporize into the heat dissipation medium in a gaseous state with a heat energy of the at least one heat generating component, the heat dissipation medium in the gaseous state condenses into the heat dissipation medium in the liquid state on the condensation structure when flowing to the condensation structure, and the heat dissipation medium in the liquid state which condenses on the condensation structure falls back into the heat dissipation medium in the liquid state in the main tank by gravity, as claimed, in order by augmenting condensation rate and predictably enhancing cooling efficiency by removing latent heat from the cooling liquid, thus assuring an efficient two-phase cooling process (par. [0073], [0141], [0142], [0155], etc.). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 5, 13, and 20,  are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Choi or Lin-Choi-Tufty combinations, as applied to claims 1, 10, and 18 above, and further in view of US 3,687,576 to Wikholm et al. (hereafter “Wikholm).
Regarding claims 5, 13, and 20, Lin-Choi or Lin-Choi-Tufty combinations disclose all as applied to claims 1, 10, and 18, respectively, but does not disclose that the liquid amount adjusting module comprises a guide rail, the guide rail is disposed in the auxiliary tank, and the pump is connected to the guide rail and adapted to move along the guide rail toward a top of the auxiliary tank.
Wikholm discloses (Fig. 1-6) a concept of the guide rails (6-9) disposed in tank (13), and the pumps (2, 3) are connected to the guide rails and adapted to move along the guide rails toward a top of the tank (13) (see positions (10) and (11)) for the benefits of simplified  maintenance and repair  (col. 1, ll. 1-45).
Since Wikholm is directed to the same problem as in the current invention (i.e., raising the pump for simplified maintenance and repair) the reference is reasonably pertinent to the claimed invention.
Accordingly, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modify to Lin-Choi or to Lin-Choi-Tufty combinations according to the teachings of Wikholm so the liquid amount adjusting module would have a guide rail, the guide rail disposed in the auxiliary tank, and the pump is connected to the guide rail and adapted to move along the guide rail toward a top of the auxiliary tank for the benefits of simplified  maintenance and repair  (Wikholm , col. 1, ll. 1-45). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Since Applicant has failed to seasonably traverse the aforementioned well-known statement, the object of said well-known statement is taken to be admitted prior art. See In re Chevenard, 139 F. 2d71, 60 USPQ 239 (CCPA 1943), ("If Applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art"). MPEP 2144.03 (C).